DETAILED ACTION
	This office action is in response to applicant’s remarks filed on March 29, 2021 in application 16/021,636.  
	Claims 1-2, 5-6, 8-10, 13-14 and 16-18 are presented for examination.    Claims 3-4, 11-12, 15, 19-21 are cancelled.   Claims 1, 5, 9, 13 and 17 are amended. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-6, 8-10, 13-14 and 16-18 are allowed.   
The following is an examiner’s statement of reasons for allowance:   
The examiner deemed claims 1-2, 5-6, 8-10, 13-14 and 16-18 are as novel when read as a whole for the limitations of managing a storage system by obtaining metadata associated with a RAID stripe in a first RAID of a first type comprise RAID 5 and wherein obtaining the metadata associated with the RIAD stripe includes: 
obtaining first metadata that records configuration information of the RAID stripe, 
obtaining second metadata that records state information of the RAID stripe, the state information being related to the rebuilding process, 
wherein the first metadata is stored in a region of the RAID stripe located at a top of each one of the extents and the second metadata is stored in a region of the RAID stripe located at a 
allocating an additional extent to the RAID stripe, converting the first RAID type to a second RAID type (RAID 6) in degraded mode; and 
initiating based on the modified metadata, a rebuilding process to a second RAID type. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Blea et al. (US 10,013,324) data recovery
Vellimalai et al. (US 2016/0259588) efficient rebuild
Xiao et al. (US 2017/0270018) rebuild of RAID 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov